         Case 1:18-cv-10575-GBD Document 44 Filed 08/16/19 Page 1 of 1




                                                                                  August 16, 2019
VIA ECF

The Honorable Judge George B. Daniels
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

           Re: Jason Camacho and On Behalf of All Other Persons Similarly Situated v.
                            California Institute of The Arts
                               Case No.: 1:18-cv-10575

Dear Judge Daniels,

       This firm represents Plaintiff Jason Camacho and On Behalf of All Other Persons
Similarly Situated (“Plaintiffs”), in the above-referenced action. We write, with Defendant’s
consent, to inform you that the Parties have a settlement, in principle, and respectfully request
that Your Honor dismiss this matter with prejudice with the right to reopen in thirty days if the
Settlement Agreement is not consummated. Additionally, the Parties request that the pending
Motion to Dismiss (Dkt. 8) be held in abeyance.

       We appreciate this Court’s and Your Honor’s time and attention to this matter. Thank
you for your anticipated cooperation in this matter. Should the Court have any questions, please
do not hesitate to contact the undersigned attorney.


                                                                        Respectfully submitted,
                                                                    GOTTLIEB & ASSOCIATES

                                                                              s/ Jeffrey M. Gottlieb
                                                                                 Jeffrey M. Gottlieb


cc: All counsel of record (via ECF and email)
